



EXHIBIT 10.4
Las Vegas Sands Corp.
2004 EQUITY AWARD PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), dated as of
[_________] (the “Date of Grant”), is made by and between Las Vegas Sands Corp.,
a Nevada corporation (the “Company”), and [_______________________] (the
“Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Las Vegas Sands Corp. 2004 Equity Award
Plan (the “Plan”), pursuant to which options may be granted to purchase shares
of the Company’s Common Stock; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant a nonqualified stock option to
purchase the number of shares of the Company’s Common Stock provided for herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Option.
The Company hereby grants on the Date of Grant to the Participant an option (the
“Option”) to purchase [_______] shares of Common Stock (such shares of Common
Stock, the “Option Shares”), on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan. The Option is not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.
2.    Incorporation by Reference, Etc.
The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.




1
18NQ1

--------------------------------------------------------------------------------





3.    Terms and Conditions.
(a)    Option Price. The price at which the Participant shall be entitled to
purchase the Option Shares upon the exercise of all or any portion of the Option
shall be $[_____] per Option Share.
(b)    Expiration Date. Subject to Section 3(d) hereof, the Option shall expire
at the end of the period commencing on the Date of Grant and ending at 11:59
p.m. Eastern Standard Time on the day preceding the tenth anniversary of the
Date of Grant (the “Option Period”).
(c)    Exercisability of the Option.
(i)    Subject to the Participant’s continued employment or service with the
Company or an Affiliate and except as may otherwise be provided herein, the
Option shall become vested and exercisable as follows: [________________].
(ii)    The Option may be exercised only by written notice delivered in person
or by mail in accordance with Section 4(a) hereof and accompanied by payment
therefor. The purchase price of the Option Shares shall be paid by the
Participant to the Company (i) in cash and/or shares of Common Stock valued at
the Fair Market Value at the time the Option is exercised (including by means of
attestation of ownership of a sufficient number of shares of Stock in lieu of
actual delivery of such shares to the Company); provided, that, if deemed
necessary by the Company’s independent accounting firm in order to avoid an
accounting charge to earnings for compensation on account of the exercise of the
Option, such shares of Stock shall be Mature Shares, or (ii) in the discretion
of the Participant, by having the Company withhold from the number of Option
Shares otherwise issuable pursuant to the exercise of the Option a number of
Option Shares (and, if necessary, a fractional Option Share) with a Fair Market
Value equal to the aggregate purchase price of the Option Shares, provided that
any fractional Option Share resulting therefrom that would otherwise be
delivered to the Participant shall be immediately settled in cash.
Notwithstanding the foregoing, in no event shall a Participant be permitted to
exercise an Option in the manner described in clause (ii) of the preceding
sentence if the Committee determines that exercising an Option in such manner
would violate the Sarbanes-Oxley Act of 2002, as amended, or any other
applicable law or the applicable rules and regulations of the Securities and
Exchange Commission or the applicable rules and regulations of any securities
exchange or inter dealer quotation system on which the securities of the Company
or any Affiliates are listed or traded.
(d)    Effect of Termination of Employment or Services. Except as otherwise
specifically provided in an effective employment, services, change in control or
other written agreement (including any offer letter, term sheet or similar
written agreement) between the Participant and the Company (or any Affiliate of
the Company), the following provisions shall apply:
(i)    Death/Disability. If the Participant’s employment or service with the
Company and its Affiliates terminates on account of the Participant’s death or
by the Company or any Affiliate due to Disability, the unvested portion of the
Option shall




2
18NQ1

--------------------------------------------------------------------------------





expire on the date of termination and the vested portion of the Option shall
remain exercisable by the Participant through the earlier of (A) the expiration
of the Option Period or (B) one year following the date of termination on
account of death or Disability.
(ii)    Termination Other than due to Death/Disability or for Cause. If the
Participant’s employment or service with the Company and its Affiliates is
terminated for any reason other than on account of the Participant’s death or by
the Company or any Affiliate due to Disability or for Cause, the unvested
portion of the Option shall expire on the date of termination and the vested
portion of the Option shall remain exercisable by the Participant through the
earlier of (A) the expiration of the Option Period or (B) ninety (90) days
following such termination.
(iii)    Termination for Cause. If the Participant’s employment or service with
the Company and its Affiliates is terminated by the Company or any Affiliate for
Cause, both the unvested and the vested portions of the Option shall terminate
on the date of such termination.
(iv)    Status as Employee or Consultant. For the sake of clarity, if (A) the
Participant’s relationship with the Company or any Affiliate changes from
employee to consultant or independent contractor, or from consultant or
independent contractor to employee, or (B) the Participant transfers from
employment or service with the Company, to employment or service with any
Affiliate of the Company, or vice-versa, or from employment or service with any
Affiliate of the Company to employment or service with any other Affiliate of
the Company, or vice-versa, the Participant shall not be deemed to have
terminated employment or service for purposes of this Agreement.
(e)    Compliance with Legal Requirements. The granting and exercising of the
Option, and any other obligations of the Company under this Agreement shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any regulatory or governmental agency as may be required. The
Committee, in its sole discretion, may postpone the issuance or delivery of
Option Shares as the Committee may consider appropriate and may require the
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Option
Shares in compliance with applicable laws, rules and regulations.
(f)    Transferability. The Option shall not be transferable by the Participant
other than by will or the laws of descent and distribution.
(g)    Rights as Stockholder. The Participant shall not be deemed for any
purpose to be the owner of any shares of Common Stock subject to this Option
unless, until and to the extent that (i) this Option shall have been exercised
pursuant to its terms, (ii) the Company shall have issued and delivered to the
Participant the Option Shares, and (iii) the Participant’s name shall have been
entered as a stockholder of record with respect to such Option Shares on the
books of the Company.
(h)    Tax Withholding. Prior to the delivery of the Option Shares, the
Participant must pay in the form of a certified check to the Company any such
additional




3
18NQ1

--------------------------------------------------------------------------------





amount as the Company determines that it is required (without regard to Section
83(c)(3) of the Code) to withhold under applicable federal, state or local tax
laws in respect of the exercise or the transfer of Option Shares.
Notwithstanding the foregoing, the Participant shall be permitted, at the
Participant’s election, to satisfy such withholding obligation by having the
Company withhold from the number of Option Shares otherwise issuable pursuant to
the exercise of the Option a number of Option Shares (and, if necessary a
fractional Option Share) with a Fair Market Value equal to such withholding
obligation, provided that any fractional Option Share resulting therefrom that
would otherwise be delivered to the Participant shall be immediately settled in
cash.
(i)    Las Vegas Sands Corp. Forfeiture of Improperly Received Compensation
Policy. The Board of Directors has adopted a forfeiture of improperly received
compensation policy (the “Policy”) which applies to all employees of the Company
and its affiliates eligible to receive a bonus, incentive, or equity award based
in whole or in part on financial performance measures. The Policy applies
whenever (1) there is a restatement (as such term is defined in the Policy) and
it results in a revision to one or more performance measures used to determine
an annual bonus or other incentive or equity-based compensation paid or awarded
to an employee in respect of the period(s) to which the restatement relates (the
“relevant period”), and (2) the relevant period commenced not more than three
years prior to the time at which the need for the restatement is identified, and
(3) such revision results in a reduction in the amount or value of such bonus or
other incentive or equity-based compensation, and (4) such restatement is, in
whole or in part, caused by the employee’s Misconduct (as such term is defined
in the Policy). The Committee may in its discretion require repayment and
forfeiture of all or a portion of any bonus or incentive or equity-based
compensation awarded to or received or earned by such employee in respect of the
relevant period, generally to the extent such bonus or incentive or equity-based
compensation exceeds the amount that would have been awarded, received or earned
based on the revised performance measures. To the extent any annual bonus or
other incentive or equity-based compensation paid or awarded to Participant is
subject to the Policy, Participant acknowledges that the Committee may seek
recovery of any such overpayment received under this Agreement per the terms of
the Policy. Participants may obtain a copy of the Policy by contacting the
Company’s Human Resources department.
4.    Miscellaneous.
(a)    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
if to the Company:

Las Vegas Sands Corp.
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Office of the General Counsel




4
18NQ1

--------------------------------------------------------------------------------





if to the Participant, at the Participant’s last known address on file with the
Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
(b)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(c)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.
(d)    Bound by Plan. By signing this Agreement, the Participant acknowledges
that he has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.
(e)    Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
(f)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(g)    Entire Agreement; Effect of Employment Agreement, etc.; Amendment. This
Agreement and the Plan contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations, negotiations and agreements in
respect thereto; provided, however, that if a provision of an effective
employment, services, change in control or other written agreement (including
any offer letter, term sheet or similar written agreement) between the
Participant and the Company (or any Affiliate of the Company) is in conflict
with a provision of this Agreement, the provision that is more favorable to the
Participant shall control.  No change, modification or waiver of any provision
of this Agreement shall be valid unless the same be in writing and signed by the
parties hereto. 
(h)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA APPLICABLE TO AGREEMENTS MADE
AND TO BE WHOLLY




5
18NQ1

--------------------------------------------------------------------------------





PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS
OR THE CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE
THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEVADA. ANY ACTION TO
ENFORCE THIS AGREEMENT MUST BE BROUGHT IN A COURT SITUATED IN, AND THE PARTIES
HEREBY CONSENT TO THE JURISDICTION OF, COURTS SITUATED IN CLARK COUNTY, NEVADA.
EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.
(i)    JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO
A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
(j)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation of
construction, and shall not constitute a part, of this Agreement.
(k)    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.
Las Vegas Sands Corp.


By:_________________________________
Name:
Title:





____________________________________
[Name of participant]










6
18NQ1